IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :                No. 238 EAL 2014
                              :
              Petitioner      :
                              :                Petition for Allowance of Appeal from the
                              :                Published Opinion and Order of the
         v.                   :                Superior Court at No. 3451 EDA 2010,
                              :                at 91 A.3d 227 (Pa. Super. 2014) filed
                              :                April 30, 2014, vacating the Judgment
HASSAN AKBAR,                 :                of Sentence of the Philadelphia County
                              :                Court of Common Pleas at No.
              Respondent      :                CP-51-CR-0007173-2009 filed
                              :                July 12, 2010


                                          ORDER


PER CURIAM

       AND NOW, this 4th day of March, 2015, the Petition for Allowance of Appeal is

hereby GRANTED, the order of the Superior Court is VACATED, and the case is

REMANDED to the trial court for further proceedings consistent with Commonwealth v.

Fields, __ A.3d __, __, 2014 W.L. 7404548, at *6 (Pa. December 31, 2014) (“[W]e hold

that Section 9714(a)(1) of the Sentencing Code, 42 Pa.C.S. § 9714(a)(1) requires that a

second-strike offender be sentenced to the prescribed minimum term of incarceration

for each conviction of a crime of violence that is part of the second strike.”). Jurisdiction

relinquished.

       Respondent’s Application for Post-Submission Communication is DENIED.